Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to amendment filed on 07/06/2021. By this 
amendment,
Claims 1-12 have been amended.
Claims 13-20 are newly introduced.
Claims 1-20 are pending.
Current application is a continuation of application 15/927,105, now Patent No. 
10,552,315.
Allowable Subject Matter
Number of claims allowed: 20.
Allowed claims: 1-20.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1, 7, and 13, adjusting an over provisioning capacity of the over provisioning space by adding all the free capacity of the free space to the over provisioning space, wherein the over provisioning space is for wear leveling, garbage collection, or bad block mapping.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TT/


/RYAN BERTRAM/Primary Examiner, Art Unit 2137